Citation Nr: 0336582	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an earlier effective date than September 22, 
1997, for the grant of service connection for dysthymic and 
anxiety disorders.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from January 1955 to 
March 1959. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted the veteran service 
connection for dysthymic/anxiety disorders, effective 
September 22, 1997.  


FINDINGS OF FACT

1.  In February 2002, the RO granted the veteran service 
connection for dysthymic/anxiety disorders and assigned an 
effective date of September 22, 1997.  

2.  In a February 1993 decision, the Board determined that 
the veteran had not submitted new and material evidence in 
order to reopen his claim of service connection for an 
acquired psychiatric disorder.  

3.  The veteran filed an informal claim to reopen his claim 
of service connection for an acquired psychiatric disorder on 
October 30, 1995.  


CONCLUSION OF LAW

An effective date of October 30, 1995, for service connection 
for dysthymic and anxiety disorders is warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 
(2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an August 1967 rating decision, the RO denied service 
connection for a nervous disorder.  The veteran did not 
appeal said decision.

In a June 1984 decision, the RO denied service connection for 
a nervous condition on a new factual basis.  The veteran did 
not appeal said decision.  

In a September 1984 decision, the RO granted the veteran 
entitlement to nonservice-connected pension benefits.  

In a February 26, 1993, decision, the Board determined that 
the veteran had not submitted new and material evidence in 
order to reopen his claim of service connection for an 
acquired psychiatric disorder.  

In an April 19, 1994, decision, the United States Court of 
Veterans Appeals affirmed the Board's February 1993 decision.  

In January 1995, the veteran requested that all records from 
in and out of service be sent to him. 

Private medical records (showing diagnostic possibilities of 
somatoform disorder, an anxiety disorder, or PTSD) from Dr. 
P. N. were submitted on April 3, 1995.  

In April 1995, the RO sent the veteran a stressor development 
letter regarding his claim for PTSD.  

In May 1995, the veteran responded to the aforementioned PTSD 
letter.  

The veteran was afforded a VA examination in June 1995.  

In August 1995, the RO denied service connection for PTSD.

In a document received on October 30, 1995, the veteran's 
representative submitted a medical report that he indicated 
he wanted submitted as new and material evidence in support 
of the veteran's claim of service connection for a mental 
disorder.  

In November 1995, the RO denied service connection for PTSD.  

In a January 1997 decision, the Board denied service 
connection for PTSD.

On September 22, 1997, the veteran submitted a claim of 
service connection for nervousness.  He wrote that his claim 
of service connection for PTSD was ill-advised.  

The veteran's claim was remanded by the Board for a VA 
examination in May 1999.  

In a February 2002 rating decision, the RO granted service 
connection for dysthymic and anxiety disorders, and assigned 
a 100 percent rating, effective September 22, 1997.  

In the veteran's April 2002 Notice of Disagreement, he 
asserted that his claim was denied over the years, despite 
his continual submission of evidence supporting his claim.  
He asserted that the effective date of his total disability 
compensation should be on the date he was awarded pension 
benefits in 1984.  

In the veteran's December 2002 Substantive Appeal, he 
asserted that it was error for his claim to have been 
previously denied without referral to a psychiatrist and/or 
psychologist.  





Analysis

Regarding the Veterans Claims Assistance Act of 2000 (VCAA), 
VA is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  In this case, there is no 
possibility that any evidence could be obtained that would be 
relevant to the legal question involved, i.e., an earlier 
effective date for the grant of service connection for 
dysthymic and anxiety disorders.  There is no evidence that 
could be obtained that would have any effect on the outcome 
of the claim.

As will be explained below, even if evidence did exist pre-
dating the claim that showed service connection was warranted 
for the claimed condition, it is legally impossible to get an 
effective date any earlier than the date the claim was 
received.  38 C.F.R. § 3.400 (2003).

The veteran is not prejudiced by the Board's consideration of 
this claim as VA has already met all notice and duty to 
assist obligations to the claimant under the VCAA.  The 
appellant in this case has been notified as to the laws and 
regulations governing effective dates.  The appellant has, by 
information letters, rating actions, and the November 2002 
statement of the case, been advised of the evidence 
considered in connection with this appeal, and the evidence 
potentially probative of the claim throughout the procedural 
course of the claims process.  
38 C.F.R. § 3.159 (b)(1), (e).  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (2003).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, when disability 
compensation is granted when new and material evidence is 
received after a final disallowance, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (a), (b) (1), 
(i) (West 2002); 38 C.F.R. § 3.400 (q) (1) (ii), (r) (2003).  

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim. 38 C.F.R. § 3.155 
(2003).

In February 1993, the Board denied reopening the veteran's 
claim of service connection for an acquired psychiatric 
disorder.  This decision was upheld by the Court of Veterans 
Appeals in April 1994.  The February 1993 Board decision is a 
final decision, and constitutes the last final disallowance 
regarding service connection for a psychiatric disability 
(other than PTSD).  

It is noted that the Board denied service connection for PTSD 
in a January 1997 decision.  The veteran's PTSD claim was 
appropriately developed as a new issue insofar as it was not 
in contention at the time of the February 1993 Board decision 
that denied service connection for an acquired psychiatric 
disorder.  See Samuels v. West, 11 Vet. App. 433, 436 (1998) 
(citing Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996)) 
(newly diagnosed PTSD, whether or not related to a previously 
diagnosed mental disorder, cannot be the same claim).  The 
Board's decision did not address the issue of service 
connection for a psychiatric disorder other than PTSD, and 
for that reason, it does not constitute the last final 
disallowance regarding service connection for a psychiatric 
disability other than PTSD.  As noted above, the last final 
disallowance regarding service connection for a psychiatric 
disability other than PTSD is the February 1993 Board 
decision.

Pursuant to the laws and regulations cited above, the 
effective date for service connection for dysthymic and 
anxiety disorders should be the later date of either the date 
he filed his claim to reopen his claim of service connection 
for a psychiatric disability other than PTSD, or the date 
that entitlement arose.  

The first evidence of a post-February 1993 claim of service 
connection for a psychiatric disability (other than PTSD) is 
from 1995.  Specifically, on October 30, 1995, the veteran's 
representative submitted a medical report and indicated that 
he wanted it submitted as new and material evidence (emphasis 
added) in support of the veteran's claim of service 
connection for a mental disorder.  This statement from the 
veteran's representative meets the requirements for an 
informal claim for service connection for a psychiatric 
disability.  The statement explicitly expresses an intention 
to ask for a claim to be reopened.  Thus, it it is clear the 
statement does not refer to the ongoing claim for PTSD, but 
rather, to a desire to reopen the previously denied claim for 
service connection for a psychiatric disability other than 
PTSD.  Accordingly, the date of claim is October 30, 1995, 
and the correct effective date for the grant of service 
connection is October 30, 1995. 


ORDER

An effective date of October 30, 1995, for the award of 
service connection for dysthymic and anxiety disorders is 
granted.



______________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



